UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1289


NIA SHERIDAN,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:14-cv-00639-MR-DLH)


Submitted:   November 30, 2016            Decided:   December 14, 2016


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel S. Jones, LAW OFFICES OF HARRY J. BINDER & CHARLES E.
BINDER, P.C., New York, New York, for Appellant.            Jill
Westmoreland   Rose,  United   States  Attorney,  Paul   Taylor,
Assistant United States Attorney, Christian M. Vainieri, Special
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nia Sheridan appeals the district court’s order adopting

the     magistrate      judge’s         recommendation       and     upholding        the

Commissioner’s denial of Sheridan’s application for supplemental

security income.        Our review of the Commissioner’s determination

is limited to evaluating whether the correct law was applied and

whether    the      findings      are   supported      by   substantial      evidence.

Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th Cir.

2012).    “Substantial evidence means such relevant evidence as a

reasonable       mind      might    accept      as     adequate      to     support     a

conclusion.”         Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir.

2012) (internal quotation marks omitted).                     In conducting this

analysis,      we    may     not    “reweigh      conflicting        evidence,       make

credibility determinations, or substitute our judgment for that

of the [administrative law judge].”                  Radford v. Colvin, 734 F.3d

288, 296 (4th Cir. 2013) (internal quotation marks omitted).

      Within     this      framework,     we    have    thoroughly        reviewed    the

record and the parties’ submissions and discern no reversible

error.     Accordingly, we affirm the district court’s judgment.

Sheridan v. Colvin, No. 3:14-cv-00639-MR-DLH (W.D.N.C. Jan. 28,

2016).     We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented     in    the    materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3